United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                                                             March 13, 2006
                         FOR THE FIFTH CIRCUIT
                         _____________________           Charles R. Fulbruge III
                                                                 Clerk
                              No. 05-30800
                         _____________________

WILLIAM M. SMITH
                                                           Plaintiff,

ENERVEST OPERATING LLC;

                        Defendant - Third Party Plaintiff-Appellant,

STEADFAST INSURANCE CO.,

                                  Third Party Plaintiff - Appellant,

                                versus

GAUBERT OIL CO. INC.,

                                 Third Party Defendant - Appellee.
__________________________________________________________________

           Appeal from the United States District Court
               for the Western District of Louisiana
                       USDC No. 6:03-CV-1922
_________________________________________________________________

Before REAVLEY, JOLLY, and DeMOSS, Circuit Judges.

PER CURIAM:*

     After study of the briefs and argument of the parties, we are

convinced that the district court did not err in rejecting the

application of maritime law and applying Louisiana law in the

interpretation of the relevant contract.    We reach this conclusion

because it is clear, and indeed undisputed, that the Master Service

Contract is not a maritime contract.         Even when the instant

     *
       Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
purchase order is considered with that contract, we are fully

convinced that the delivery of the oil by barge was incidental to

the sale of the oil.     See Lucky-Goldstar, Int’l (America) Inc. v.

Phibro Energy Int’l, Ltd., 958 F.2d 58, 59-60 (5th Cir. 1992).            To

the   extent   that   maritime   services     were   performed   under   the

contract, those services were neither predominant nor separable

from the non-maritime obligation.       Id.   Consequently, maritime law

does not apply to the contract.         For the foregoing reasons, the

judgment of the district court is

                                                                 AFFIRMED.




                                    2